Citation Nr: 1703667	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  06-14 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Davitian, Counsel






INTRODUCTION

The Veteran served on active duty from June 1975 to October 1995. 

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied entitlement to a TDIU.  

In October 2010, the Board remanded the claim on appeal for additional evidentiary development.  The claim is now before the Board for final appellate consideration.  


FINDINGS OF FACT

The Veteran is service-connected for hemorrhoids with anal fistula and fissure, status-post fistulectomy and fissurectomy, evaluated as 30 percent disabling; arthritis, right knee, status-post arthroscopy, evaluated as 30 percent disabling; arthritis, left knee, status-post arthroscopy, evaluated as 30 percent disabling; flat feet, evaluated as 10 percent disabling; and tinea pedis, bilateral feet, evaluated as noncompensable; the combined evaluation is 70 percent.  


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In this regard, the Board observes that on August 1, 2016, the Veteran was telephoned and his current address was verified.  An August 11, 2016, VA Report of General Information provides that the Veteran stated by phone that he was available for VA examinations.  VA examinations for the feet, knee and lower leg, and rectum and anus that had been cancelled on August 1, 2016, were requested again on August 11, 2016.  VA email correspondence dated August 29, 2016, provides that the Veteran had failed to respond to phone call and written communication to schedule a C&P appointment.  The VA examinations requested on August 11, 2016, were therefore cancelled.  

The Veteran's current TDIU claim was not deemed to be part of an existing claim for an increased evaluation, but stems from a specific August 2006 claim for that benefit.  Although not exactly on point, the Board observes that 38 C.F.R. § 3.655 generally provides that when a claimant, without good cause, fails to report for a VA examination scheduled in conjunction with an original compensation claim, the claim shall be decided based on the evidence of record.  As a result, in this case, the Board will decide the Veteran's claim based on the evidence of record.  

The Board observes that in a June 2016 letter, VA requested that the Veteran  identify all healthcare providers who had treated him for service-connected disabilities since February 1, 2006.  The Veteran failed to respond.  Thus, VA has been unable to obtain potentially favorable evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Veteran generally contends that his service-connected disabilities render him unemployable and thus, that he is entitled to a TDIU rating. 

The Veteran is service-connected for hemorrhoids with anal fistula and fissure, status-post fistulectomy and fissurectomy, evaluated as 30 percent disabling; arthritis, right knee, status-post arthroscopy, evaluated as 30 percent disabling; arthritis, left knee, status-post arthroscopy, evaluated as 30 percent disabling; flat feet, evaluated as 10 percent disabling; and tinea pedis, bilateral feet, evaluated as noncompensable.  The Veteran's combined evaluation is 70 percent.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2016).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).  For purposes of evaluating eligibility under 38 C.F.R. § 4.16(a), disabilities of one or both upper/lower extremities, including the bilateral factor, will be considered one disability.  38 C.F.R. § 4.16(a)(1).  Veterans unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2016).  

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court of Appeals for Veterans Claims indicated that the Board cannot deny the veteran's claim for total rating based on individual unemployability without producing evidence, as distinguished by mere conjecture, that the veteran can perform work.

Based on a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a TDIU.

The evidence shows that the Veteran satisfies the schedular criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) during the entire appeal period.  However, the evidence does not show that the Veteran is unable to secure or follow a substantially gainful occupation solely due to his service-connected disabilities.  

On his August 2006 claim for TDIU, the Veteran reported that he had 4 years of high school "plus," with additional training for approximately 5 months in 2004.  He stated that he last worked fulltime in December 2005, and that that he became too disabled to work in June 2006.  He had to stop his last job, of 20 hours a week, due to prolonged standing and stairs that had to climb multiple times a day.  However, as discussed below, a September 2007 private medical opinion relates that the Veteran was employed at that time.  

The record contains post-service VA, non-VA, and Naval treatment records dated during the appeal period.  However, the records provide no evidence that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.

A June 2007 private examination noted regular gait and unrestricted mobility of the extremities, decreased sphincter tone and no current fissures or hemorrhoids.  The Veteran could heel and toe walk normally and could stand on one leg but this was unsteady.  Private examinations from  February through May 2007 indicated that the Veteran could walk about 1000 meters maximum and had slightly reduced range of motion in both knees.  X-rays showed that he had bilateral knee replacements in good alignment with no evidence of loosening.  Both knees showed some minor synovitis and were tender to pressure over the patellas.  A February 2007 private examination revealed reduced sphincter tone and inflamed hemorrhoids.

The only medical opinions as to the Veteran's employability weigh against his claim.  A May 2006 private medical opinion provides that, due to the Veteran's bilateral knee joint condition, he was unable to perform a normal work load in his job as computer specialist or in any other job that required manual lifting or lifting any weight exceeding 15 kg (approximately 30 pounds).  Walking longer distances without rest (>400 meters), climbing stairs or walking downstairs resulted in persistent pain and in-knee swellings on both sides, right more than left.  

A September 2007 private medical certificate from the same private physician provides that the Veteran was unable to do his current job in computer maintenance, which required him to carry computer equipment and climb stairs of up to 5 floors without an elevator.  The private physician stated that the Veteran was able to work at a job adapted to his physical limitations.  The Veteran was well able to do any job from a sitting position, combined with some walking and standing.  He was medically not advised to climb stairs regularly.  

As noted, the Veteran failed to respond to VA's June 2016 request that he identify all healthcare providers who had treated him for service-connected disabilities since February 1, 2006.  Moreover, he has submitted no contentions or evidence in support of his claim for several years.  

In summary, the record contains no evidence that the Veteran is unemployable due to service-connected disability or disabilities.  Beyond his own general statements, the Veteran has not submitted evidence in support of his claim.  As noted above, the only actual medical opinions on the Veteran's employability weigh against his claim.  

In sum, the weight of the credible evidence demonstrates that the Veteran is not entitled to a TDIU.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


